FILED
                                                                     United States Court of Appeals
                      UNITED STATES COURT OF APPEALS                         Tenth Circuit

                            FOR THE TENTH CIRCUIT                         September 17, 2019
                        _________________________________
                                                                          Elisabeth A. Shumaker
                                                                              Clerk of Court
 UNITED STATES OF AMERICA,

       Plaintiff - Appellee,

 v.                                                          No. 19-1159
                                                   (D.C. No. 1:18-CR-00134-RM-1)
 ASIEL RODRIGUEZ,                                             (D. Colo.)

       Defendant - Appellant.
                      _________________________________

                            ORDER AND JUDGMENT *
                        _________________________________

Before TYMKOVICH, Chief Judge, LUCERO and HARTZ, Circuit Judges.
                 _________________________________

      Asiel Rodriguez pleaded guilty to one count of conspiracy to possess

counterfeit access devices. The district court sentenced him to 48 months in prison.

Although Mr. Rodriguez’s plea agreement included a waiver of his right to appeal, he

filed this appeal. The government has moved to enforce the appeal waiver under

United States v. Hahn, 359 F.3d 1315 (10th Cir. 2004) (en banc) (per curiam).

Mr. Rodriguez, through his counsel, concedes that the appeal waiver bars the appeal

and no exception set forth in Hahn applies. Based on this concession and our




      *
         This order and judgment is not binding precedent, except under the doctrines
of law of the case, res judicata, and collateral estoppel. It may be cited, however, for
its persuasive value consistent with Fed. R. App. P. 32.1 and 10th Cir. R. 32.1.
independent review of the record, we grant the government’s motion and dismiss the

appeal.


                                         Entered for the Court
                                         Per Curiam




                                         2